Citation Nr: 1733385	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right hand arthritis for the period prior to July 7, 2016.

2.  Entitlement to an initial rating in excess of 10 percent for right hand arthritis for the period since July 7, 2016.

3.  Entitlement to an earlier effective date than November 9, 2010 for the grant of service connection for right hand arthritis.

4.  Entitlement to an earlier effective date for an initial 10 percent disability rating for service-connected right hand arthritis.

5.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability (claimed as posttraumatic stress disorder (PTSD)).

6.  Entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for an acquired psychiatric disability (claimed as PTSD).

7.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

8.  Entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for bilateral hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

10.  Entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for tinnitus.

11.  Entitlement to service connection for arthritis of the back.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011, December 2014 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the February 2011 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen claims for entitlement to service connection for arthritis of the right hand and arthritis of the back.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2013. 

These issues of entitlement to service connection for arthritis of the right hand and arthritis of the back were reopened and remanded for further development in a December 2013 Board decision.

In April 2014, the Board denied the claim for service connection for arthritis of the right hand and arthritis of the back.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in October 2015, the Court vacated the Board's decision and remanded the matters for readjudication.

In the December 2014 rating decision, the RO granted service connection for an acquired psychiatric disorder (claimed as PTSD) at an initial 30 percent evaluation, granted service connection for bilateral hearing loss at an initial 10 percent evaluation, and granted service connection for tinnitus at an initial 10 percent evaluation, all with effective dates of March 6, 2014.

In November 2016, the Board remanded the issue of entitlement to service connection for a back disability for additional development.

In the December 2016 rating decision, the RO granted entitlement to service connection for arthritis of the right hand at an initial noncompensable evaluation, effective November 9, 2010 and an initial 10 percent evaluation, effective July 7, 2016.

In March 2017, per the Veteran's request for an extension, the Board granted the Veteran a period of 90 days in which to submit additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its December 2016 rating decision, the RO granted entitlement to service connection for arthritis of the right hand at an initial noncompensable evaluation, effective November 9, 2010 and granted an initial 10 percent evaluation, effective July 7, 2016.

In February 2017, the Veteran filed the appropriate notice of disagreement (NOD) form as to the December 2016 rating decision and his representative specifically noted that the Veteran disagreed with the initial evaluations and the assigned effective dates.

While the Veteran expressed disagreement with the December 2016 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an initial compensable rating for right hand arthritis for the period prior to July 7, 2016, entitlement to an initial rating in excess of 10 percent for right hand arthritis for the period since July 7, 2016, entitlement to an earlier effective date than November 9, 2010 for the grant of service connection for right hand arthritis and entitlement to an earlier effective date for an initial 10 percent disability rating for service-connected right hand arthritis remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the issues of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability (claimed as PTSD), entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for an acquired psychiatric disability (claimed as PTSD), entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for bilateral hearing loss, entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to an earlier effective date than March 6, 2014 for the grant of service connection for tinnitus, the Board notes that since the last statement of the case (SOC) for these issues that was issued in July 2016, additional evidence has been added to the claims file which includes VA treatment records dated as recently as December 2016.  Notably, the Veteran explicitly declined to waive initial AOJ consideration of this evidence in an April 2017 submission.  The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

As such, the Board has no recourse but to remand the case for initial consideration of the additional evidence.  Id.  

The Board also notes that the Veteran's representative in a June 2017 correspondence indicated that new evidence was enclosed along with the June 2017 correspondence.  However, the record does not contain the noted enclosures.  As a result, on remand the Board will also afford the Veteran's representative to again submit any additional information.

Regarding the issue of entitlement to service connection for an arthritis of the back disability, the Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, the Board remanded this matter in November 2016 for further development.  As part of the November 2016 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for an arthritis of the back disability, to include as secondary to a service-connected disability.

The instructions specifically indicated that the examiner was asked to address whether it is at least as likely as not (probability of 50 percent) that arthritis of the back manifested in service or within one year after service, or was otherwise etiologically related to service, to include as result of service-connected disability.

The Board notes that pursuant to the November 2016 Board remand, the Veteran was afforded an examination in December 2016.  The examiner opined that the Veteran's arthritis of the back disability was less likely than not incurred in or caused by the claimed in-service event or illness as the Veteran's current back condition was more likely than not from a post military service injury or overuse syndrome.

However, while the December 2016 VA examiner opined that the Veteran's arthritis of the back disability was less likely than not incurred in or caused by the claimed in-service event or illness, the examiner failed to specifically address whether the Veteran's back disability was caused by or aggravated by a service-connected disability.

Thus, this opinion does not adequately address whether the Veteran's currently diagnosed back disability was aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by a service-connected disability as instructed by the November 2016 Board remand instructions.  

The December 2016 examination report does not comply with the Board's November 2016 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the Board finds that the December 2016 VA examiner should amend her examination report in accordance with the Board's November 2016 directives cited herein to determine whether or not the Veteran's back disability was caused or aggravated by a service-connected disability.  Consequently, a new remand is required to comply with the holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an initial compensable rating for right hand arthritis for the period prior to July 7, 2016, entitlement to an initial rating in excess of 10 percent for right hand arthritis for the period since July 7, 2016, entitlement to an earlier effective date than November 9, 2010 for the grant of service connection for right hand arthritis and entitlement to an earlier effective date for an initial 10 percent disability rating for service-connected right hand arthritis remain, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Return the claims file to the VA examiner that examined the Veteran in December 2016.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether:

(a) It is at least as likely as not (at least a 50 percent probability) that the Veteran has a current low back disability that is caused or aggravated by a service-connected disability.

(b)  Is it at least as likely as not (50 percent probability or greater) that the back disability has been permanently aggravated beyond its natural progression by a service-connected disability.  

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should, to the extent that is possible, provide an opinion as to approximate baseline level of severity of the right shoulder disability before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 
See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



